                                                                               ctaRx's oplclcu u.s.aBr,eour
                                                                                      AT DANVILLE,VA
                                                                                              FILED
                     IN TH E UN ITED STATESD ISTRICT COURT
                     FO R T H E W E ST ERN D IST RICT O F W RG IN IA                  J/tN 1::222:
                                  R OA N O U D IW SIO N
                                                                                  B JUL       D       ,   CI..
                                                                                                             ERK
                                                                                   Y:
JAM ESP.ROBERTSON ,JR.,                                                                   D       LE

               Plaintiff,                           CA SE N O .7:18CV00507

                                                    M EM O R AN D U M O PIN IO N

JEFFERSON B.SESSION S,F..T AL.,                     By:Hon.JacksonL.Kiser
                                                       SeniorUnited StatesDistrictJudge
               D efendants.


       PlqindffJamesP.Robertson,Jz.,afedemlinmateptoceécling pzi)K,iiled thisciwl
                                                                                'dghts
acdon,ptusuantto Bivens v.SLx U nknow n N am ed A ts.ofFed.Blzreau ofN atcodcs,403 U .S.388

(1971).Healleged thatpdson oficialsltezfered with laisabilityto ptusueapeddon fozawzitof
cerdozatitegatcling the denialofhismodon to vacate the sentence undez28 U.S.C.j2255.By
memorandum opinion and ozdet entered July 29,2019,Isummarily dismissed the casewithout
prejudiceupon Sndingthat(a)Robertsonhadfailedtoaccomplishpzopetserdceon thedefendants
within thetimelimitssetbyfederallaw,Fed.R.Civ.P.4(m),and(b)hisallegadonsfailedtostatea
chim uponwhichzeliefcotzldbegzanted,42U.S.C.j19973(c)(1).RobertsonhasmovedunderRule
59(e)ofthe FedezulRulesofCivilProcedm:e fotreconsidetadon ofthe dismissalorder.Ihave
reviewed thenew inform adon'Robertson haspzovided with hism odon.Becauseitdoesnotaltermy

opinion thathis com plaintw as nottim ely served and thatit fails to state cloim s upon which zelief

can begtanted,Iwilldeny tlae m odon.

       Robertson Sled thisBivensacdon in O ctober of2018,and paid the 611161ing costs.Thus,he

wasresponsibleforaccomplishing serviceonthedefendants.InJanuary2019,u,processserv'
                                                                                 erftled
afhdavits(ECF Nos.10and 111,clniming to haveaccomplished serdceby deliveling asummons
and a copy ofthe com plaintto D efendantBreckton'soffce atthe U nited States Perlitentiary itzLee
Cotmty,Vizginia(TTUSPLee'')andbyleavingasummonsandacopyofthecomplaintcjn Defendunt
Bam ett's car itl the USP patldng lot.W ith the cturentm odon,Robertson subm its an afûdavit from

lais fathetwho statesthathe served theam ended com plainton D efendantsBreckton and Batnetton

February 5,2019,by m niling the docum entto thedefendantsatU SP Lee.

       Rule 4 of tlae FedetalRtzles of CivilProcedure provides pzoceduzes for proper serdce of

pzocesson defendantsin fedetalcivilacdons.Rule4(e)providesthat,generally,anindividualmaybe
setved by delivedng a mzm m onsand a copy ofthe com plaintasrequired under the 1aw of the state

where the cottttis located.Fed.R.Civ.P.4(e)(1).Virgml
                                                   ''a law provides thatserdce may be
accomplished Trgbjydelivetingacopygthelawslzitjitlwridngto tlaepartyin person'';orbygoing to
thepattfsffusualplaceofabodey''andifthepattyisnottheze,deliveringtlleserdcepaperwork toa
membezofthepartfsfnmily,whoisaged 16 orabove,and exphining itsimportance.Va.Code
Ann.j8.01-296(1)-(2).Thefedezalrtzlealsoprovidesthatserdcemaybeaccomplished deliveting
tlle sllm m ons and com plaintrfto an agentauthorized by appointm entorby 1aw to receive serdce of

pzocess.''Fed.R.Civ.P.4(e)(2)(C).Robertson'sattemptsatservice- putG gthedoclzmentson the
defendants'car,leaving them atlaisplace ofem ploym ent,or sending them by regularm ail- do not

m eet any of these authotized m ethods of serdce.Therefore,I tem ain convl ced that Robettson

failed to accom plish tim ely orpropezservice on the defendants.

       M oteovet,because tlae defendants to Robettson's Bivensclqim s ate fedetalprison ofEcials,

he waszequited to serve them tm derthe procedtues applicable to offcers ofthe United States.Rule

4(i)(3)requiresnotonlyaccomplishingserdceon theindividualfederalofûcertmdertheprocedtues
inRule4(e),butalsopzopezlyaccomplishingserviceontheUitedStatesittelfundertheproceduzes
inRule4(i)(1)(A).To servetheUited States,apartymustffdelivetacopy oftlaesummonsand of
the com plaintto the U nited States attorney for the clisttict where the acdon is brought--or to an

assistantUrlited Su tes attotney ot clezicalem ployee whom the U nited States attorney designatesitla

                                                 2
wdtingftledwiththecomtclerk''otrfsendacopyofeach byzegisteredorcetdûedmailtothecivil-
processclezkattheUrlited Statesattorney'soffce.''Fed.R.Civ.P.4(i)(1)(A).'
                                                                        I'
                                                                         hepattymustalso
<<send acopyofeachbyàegsteted ozcezdfedmailtotheAttozneyGeneralofthe.
                                                                    urlited Statesat
w ashington, D.c.'> Fed. R. civ. P. 4(i)(1)@). Robettson has not pzovided infotmadon
dem onsttating tlu the propezly served a s'lm m ons and com plaitlton the U riited StatesAttotney for

the W estern D istdctofVirginia or thathe senta copy ofthese docllm entsby cerdfed oz registered

m ailto the A ttom ey G enezalitlW ashington,D .C.Thus,even if Robeztson's attem pts atpezsonal

serdce on Bzeckton and Batnettot otherindividualdefendants could be cons% ed as propez under

Rule4(e)and Va.CodeAnn.j8.01-296,hehasnotdemonsttated serdce on theUnited Statesas
requited underRule4(i).In addition,thetimeforhim to accomplish such servicehaslong since
passed,and Ifind no reason to gzant%im an extension oftim e forservice.

       In any event, I altetnadvely dism issed Robertson's èase for fat
                                                                      'llzte to state a claim upon

w llich relief could be granted, and his cturent m odon does not alte: that M ding. Robettson's

subm issions,even w ith laisrecentaddidons,do not state facts supporting any zeasonable infetence

thatany offlle defendantsintendonally interfezed with hisability to perfecthispeddon fora writof

cerdorari.See Pink v.Lester,52 F.3d 73,75 (4th Cir.1995)(fmcling thatneglkentacdonswhich
interfete wif.
             h an inmate'slidgadon efforts do notsupportacdonable cluimsunderj 1983 that
defendantdepzivedpllintt
                       'ffoflaisconsdtudonalrkhttoaccessthecotuts).
       Fot the state teasons, 1 fm d no gtounds for zelief from the order dism issing this acdon.

Therefore,Iw l
             '
             lldeny the m odon forreconsidezadon.A separate otderwl
                                                                  'llenter herewith.




                                                 3
      TheCletk isdirected to send copiesofthisM emorandlzm Opinion and accompanymg
                                                                                k Ordez

to Phindffand allcotm selofzecozd.
      ENTERED this +
                       !V=dayofJanuary,2020                 '
                                         ,



                                        E IOR UNITED STATESDISTRICTJUDGE




                                             4
